ACCEPTED
                                                                                      03-15-00051-CV
                                                                                              6786734
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  9/3/2015 2:40:07 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                           NO. 03-15-00051-CV

                                                                FILED IN
                     IN THE COURT OF APPEALS    3rd COURT OF APPEALS
                 THIRD COURT OF APPEALS DISTRICT AUSTIN, TEXAS
                          AUSTIN, TEXAS         9/3/2015 2:40:07 PM
                                                            JEFFREY D. KYLE
                                                                 Clerk

                               TRENT LINDIG,

                                                           Appellant
                                     v.
                  PLEASANT HILL ROCKY COMMUNITY CLUB

                                                           Appellee


     ON APPEAL FROM THE 33RD DISTRICT COURT, BLANCO COUNTY, TEXAS
                HONORABLE J. ALLAN GARRETT PRESIDING
                         CAUSE NO. CV07580


  UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO
            FILE MOTION FOR REHEARING


TO THE HONORABLE THIRD COURT OF APPEALS:
     Appellant respectfully presents this unopposed first motion to extend
the time in which to file a motion for rehearing pursuant to Texas Rule of
Appellate Procedure 49.8. No previous motions for extension of time to file a
motion for rehearing have been filed. In support of this motion, appellant
would show the Court as follows:


                                     I.
        Appellant’s motion for rehearing is currently due on September 14,
2015. Because of the events and matters described more fully below,
appellant requests an extension of an additional 30 days in which to file the
motion for rehearing or until October 14, 2015.
                                      II.
        The requested extension is necessary because the following matters
have prevented the undersigned from completing the motion for rehearing
and will preclude the undersigned from doing so sooner than October 14,
2015:

        1.   The undersigned is preparing the appellees’ brief in In re Jack
             Ikenaga, Sr., Deceased, No. 04-15-00005-CV, which is
             currently due on September 23, 2015;
        2.   The undersigned is lead appellate counsel in Hindes v. La Salle
             County, No. 04-14-00651-CV and is evaluating a motion for
             rehearing and motion for rehearing en banc following the court
             of appeals’ August 26, 2015 opinion;
        3.   The undersigned is reviewing and revising motions for
             summary judgment in George L. Hachar, Sr., No. 2010-CI-
             18274, in the 407th Judicial District Court, Bexar County, Texas;
             and
        4.   The undersigned has a pre-planned vacation scheduled and will
             be out of state from September 4, 2015 through September 7,
             2015; and
        5.   The undersigned has been required to attend out-of-town
             meetings from September 10, 2015 through September 13,
             2015, in connection with his service on the State Bar of Texas
             Executive Committee and as President-elect of the Texas Young
             Lawyers Association.




                                      2
For all of the reasons explained above, counsel for appellant cannot

complete the motion for rehearing by its current due date of September 14,

2015, and needs an additional 30 days in which to do so.

                                      III.

      On September 2, 2015, the undersigned conferred with Jeff Small,

lead appellate counsel for appellee. Mr. Small indicated that this motion

would not be opposed.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully

requests that this Court grant his motion for extension of time in which to file

the motion for rehearing, extend the deadline in which to file the motion an

additional 30 days up to and including October 14, 2015, and grant such

other and further relief to which appellants may be justly and equitably

entitled.

                                       Respectfully submitted,

                                       /s/ Samuel V. Houston, III
                                       SAMUEL V. HOUSTON, III
                                       State Bar No. 24041135
                                       Direct Line: (210) 775-0882
                                       HOUSTON DUNN, PLLC
                                       4040 Broadway, Suite 440
                                       San Antonio, Texas 78209
                                       Telephone: (210) 775-0880
                                       Fax: (210) 826-0075
                                       sam@hdappeals.com

                                       ATTORNEY FOR APPELLANTS


                                       3
                      CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing motion
has been served on the following counsel in accordance with the Texas Rules
of Appellate Procedure, on this 3rd day of September, 2015:

Jeff D. Small                                    Via email/e-service
LAW OFFICE OF JEFF SMALL
12451 Starcrest Dr. #100
San Antonio, Texas 78216
jdslaw1951@gmail.com


Norman L. Nevins                                 Via email/e-service
THE NEVINS LAW FIRM
206 West Main Street
Fredericksburg, Texas 78624
nnevinslaw@yahoo.com


                                          /s/ Samuel V. Houston, III
                                          SAMUEL V. HOUSTON, III




                                      4